Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/814,680 filed on March 10, 2020. 
Claims 2-62 have been cancelled;
Claim 1 is pending;
Claim 1 is rejected.
Priority
Applicant's claim for priority under 35 U.S.C. 120 to U.S. non-provisional application No. 16/029,059 filed on July 6, 2018 has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,623,348. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the instant application seeks .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,033,671. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the instant application seeks to broaden the scope of the invention that was claimed in its ancestor application , therefore is anticipated by subject matter claimed in the issued patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,313,153. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the instant application seeks to broaden the scope of the invention that was claimed in its ancestor application, therefore is anticipated by subject matter claimed in the issued patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,566,402. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the instant application seeks to broaden the scope of the invention that was claimed in its ancestor application, therefore is anticipated by subject matter claimed in the issued patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,406,537. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the instant application seeks to broaden the scope of the invention that was claimed in its ancestor application, therefore is anticipated by subject matter claimed in the issued patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites “a system” comprising “a publisher, a plurality of subscribers, and a broker.”  However, said publisher, subscribers and broker within the system could all be software programs when given their broadest reasonable interpretation, resulting in the system itself to be software per se. and unstatutory under 35 U.S.C. 101.
MPEP 2106.03 I includes the statement "software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category".
The system in claim 1 has no physical or tangible form, neither does anyone of its components, therefore causing the claimed system to fall outside any statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(e) as being unpatentable over Todd (U.S. 6,510,429).
Regarding claim 1, Todd disclosed a system for dynamically routing a message over a network having a plurality of nodes (Todd, Figs. 1, 2 and Abstract, “a message broker data processing apparatus for receiving message from a sender application, processing the received messages and deviding which receiver application to forward the processed messages”), the system comprising: 
a publisher for generating and sending the message on a topic, the publisher having an output (Todd, Fig. 1, “publisher 11”; Fig. 2, “P1 11”; Todd, col. 5, lines 11-15, “a publisher data processing unit 11 is provided for supplying live up-to-the-minute data which subscribers would like to receive (stock data will be used in describing the preferred embodiment”; the figures shows that publisher sends data to the message broker, indicating it has an output; the stock data is a topic); 
a plurality of subscribers each having an input for receiving the message, each of the plurality of subscribers subscribing to the topic (Todd, Fig. 2, subscribers S1, S2, S3; Todd, col. 4, lines 23-25 further disclosed “receiving criteria from a customer concerning which messages the customer wants to receive”; the customer is a subscriber); and 
a broker having an input, an output and a topic/node table (Todd, Figs. 1-2 and Tables 1-4 in the specification disclosed the message broker 14 with input, output and topic/node tables), the broker routing the message to the plurality of subscribers in response to receipt of the Todd, col. 3, lines 35-40, “a message broker data processing apparatus for use in receiving messages from a sender application, processing the received messages and deciding which receiver application to forward the processed messages”).
Relevant Prior Art
The prior art references included in the attached form PTO-892 showcase the state of the art in the field of publisher/subscriber based message brokering services that were available prior to or around the time of the earliest effective filing date of the instant application.  Some of these references, such as Taylor et al. (US 6,256,676), Bracho et al. (US 5,873,084), Stanford-Clark (US 2002/0199121), Holdsworth et al. (US 7,103,680), Todd et al. (US 6,643,682) and Najmi (US 2001/0049702), may also anticipate the claimed invention or render it obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        9/13/2021